Citation Nr: 0120232	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  01-00 006	)	DATE
	)
	)  

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date for service connection 
for nicotine dependence prior to May 4, 1998.  

2.  Entitlement to an effective date for service connection 
for chronic obstructive pulmonary disease prior to May 4, 
1998.  

3.  Entitlement to service connection for heart disease, 
claimed as secondary to service-connected nicotine dependence 
and service-connected COPD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from July 1953 to April 1957 
and he was discharged under honorable conditions from a 
period of active service from June 1961 to June 1962.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a March 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida which granted service connection for nicotine 
dependence and COPD as secondary to nicotine dependence as 
well as entitlement to special monthly compensation based on 
the need for regular aid and attendance or being housebound 
and basic eligibility for Dependent's Educational Assistance, 
all effective May 4, 1998 (date of receipt of claim).  That 
rating action also denied service connection for coronary 
artery disease, claimed as due to COPD, because it was 
determined that the claim had been filed on March 31, 1999 
and that the law (and now 38 C.F.R. § 3.300(a) and (c)) 
preclude service connection, as to claims filed after June 9, 
1998, for disability resulting from injury or disease 
attributable to use of tobacco products during service, to 
include claims for secondary service connection for 
disability secondary to injury or disease previously service-
connected on the basis of being attributable to inservice use 
of tobacco products.  

The Board also notes that the veteran is service-connected 
for not only pes planus but also for residuals of a 
tonsillectomy (and service connection was previously denied 
for sinusitis) and that the veteran has inadvertently, and 
mistakenly, believed that the grant of service connection for 
residuals of a tonsillectomy was a grant of service 
connection for an upper respiratory disorder (since upper 
respiratory condition was the term which appeared on a 
computer printout).  

Lastly, the veteran's 1998 claim for service connection for 
COPD also stated that he was claiming service connection for 
lung cancer.  However, the Board is unable to determine 
whether the grants of service connection in March 2000 
included service connection for residuals of lung cancer, to 
include any left lobectomy.  This matter is referred to the 
RO for clarification.  


FINDINGS OF FACT

1.  There is no clear evidence that the veteran initially 
filed a claim for service connection for nicotine dependence 
and COPD on March 26, 1998 or any time prior to May 4, 1998.  

2.  The veteran's initial claim for service connection for 
heart disease was received prior to June 10, 1998, and the 
evidence demonstrates that it is secondary to nicotine 
dependence or to COPD, or a combination of both.  


CONCLUSION OF LAW

1.  An effective date prior to May 4, 1998 for service 
connection for nicotine dependence is not warranted.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(a) 
(2000).  

2.  An effective date prior to May 4, 1998 for service 
connection for COPD is not warranted.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400(a) (2000).

3.  The initial claim for service connection for heart 
disease having been filed prior to June 10, 1998, the 
veteran's heart disease is secondary to service-connected 
nicotine dependence and service-connected COPD is warranted.  
38 C.F.R. §§ 3.155(a), 3.300, 3.310(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000) became 
effective.  It rewrites the 38 U.S.C. §§ 5100-5107 "duty to 
assist" provisions, eliminates the well-grounded claim 
requirement, and requires VA to provide additional assistance 
in developing all facts.  It is applicable to claims pending 
at the time of its enactment, including the case presently 
before the Board.  The RO has met its notification and duty 
to assist obligations in the development of this case under 
the VCAA.  

Although the RO did not readjudicate this case after the VCAA 
enactment, a review of the record reveals that all 
appropriate development has been accomplished.  All relevant 
facts have been properly developed.  

The rating action appealed and the statement of the case 
advised the veteran of the pertinent law and regulations as 
well as the bases the denials in this case.  Also, by 
reciting the applicable law and regulations, notice was given 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  Indeed, several 
statements of the veteran and his brother (an attorney) 
related to matters which are directly on point, as was the 
veteran's testimony at an April 26, 2001 hearing before the 
undersigned sitting at St. Petersburg, Florida.  

The RO made reasonable efforts to obtain all relevant records 
adequately identified by the appellant relative to this case 
and it appears that all evidence so identified has been 
obtained and associated with the record on appeal.  




Background

On file is VA Form 21-4138, Statement in Support of Claim, 
signed by the veteran and dated February 13, 1998.  There is 
a stamped notation on the front of that document indicating 
receipt by VA on May 4, 1998.  That statement reflects that 
the veteran requested "consideration for service connection 
for lung cancer and COPD as a result of my smoking on active 
duty."  He requested an examination "for Smoking" and 
attached evidence in support of his claim.  

Attached thereto were typed and sworn (but not notarized) 
statements of the veteran and his brother, an attorney, both 
dated March 26, 1998.  Also attached were copies of 
statements of November 1996 and February 1997 from Dr. Keller 
and a June 1997 statement of Dr. Pollock and an April 1998 
statement of Dr. Pollock (the originals having apparently 
been submitted in conjunction with the veteran's claim for 
Social Security Administration benefits).  Also attached was 
a copy of an unidentified medical text concerning acute 
myocardial infarction (AMI) and COPD.  

The statements of Dr. Keller and Dr. Pollock reflect, in 
summary, that there is an interrelationship between COPD and 
heart disease, such that COPD can cause or aggravated pre-
existing heart disease.  

On file is an undated letter from the veteran, dated stamped 
as received on March 31, 1998 at the VA Regional Office in 
Atlanta, Georgia, in which he wished to review and copy his 
claim file.  He indicated that he had made a previous inquire 
and had been told that it was in St. Louis, Missouri, and had 
also been told there should be some relevant information in 
his prior disability claims that would assist him in filing 
his new claim.  

Received on March 31, 1999 were a typed statement from the 
veteran's representative requesting an "increased evaluation 
for lung condition and service connection for heart condition 
secondary to lung condition."  Attached thereto was another 
VA From 21-4138 signed by the veteran and bearing a date of 
March 23, 1999 in which he stated that he had "applied for 
nicotine addiction disability from the VA about August 1998" 
(which the veteran later indicated in an April 2001 statement 
was an incorrect date) and that Dr. Pollock had stated that 
the veteran's heart attack was due to his ling condition.  

The veteran's claim file was transferred from Atlanta, 
Georgia, to St. Petersburg, Florida, in April 1999.  

Statements of May, June, and October 2000 from Dr. Vigo 
attest to the severity of the veteran's pulmonary disorder.  

On file are sworn, but not notarized, statements of December 
2000 from the veteran and his brother, an attorney.  
Cumulatively, these are to the effect that the two worked on 
the veteran's claim related to nicotine dependence on March 
25, 1998 (following the veteran's March 24, 1998 hearing for 
Social Security benefits).  They further stated that they had 
both signed declarations on March 26, 1998 and on that same 
day filed with the VA in Atlanta, Georgia, those declarations 
and the claim for VA benefits.  

In an April 2001 sworn, but not notarized, statement the 
veteran stated that on February 13, 1998 he sought service 
connection for nicotine addition and on March 26, 1998 he and 
his brother delivered evidence from Drs. Keller and Pollock 
to the VA about his heart condition.  After moving to Florida 
he traveled to a VA facility in Biloxi, Mississippi and it 
had been recommended that he file another claim, which he did 
in March 1999.  

The testimony of the veteran at the April 26, 2001 hearing 
before the undersigned sitting at St. Petersburg, Florida, 
essentially recapitulates the substance of his earlier 
written statements.  



Earlier Effective Dates for Service Connection

Generally, an award of service connection "[u]nless 
specifically, provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim to reopen after a final adjudication, or a claim for 
increase, of compensation ... shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400(a) (2000).

There is a presumption of administrative regularity that a 
government administrative agency has done what it regularly 
does in the administration of programs.  That presumption 
must be rebutted by evidence, not by mere allegation.  
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  "The 
presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharge 
their official duties."  Chute v. Derwinski, 1 Vet. App. 352, 
353 (1991).  The presumption of regularity is not absolute; 
it may be rebutted by the submission of clear evidence to the 
contrary.  Ashely v. Derwinski, 2 Vet. App. 307, 308-309 
(1992).  This presumption applies to the date stamping of 
evidence by VA on the date of receipt.  

Here, it is alleged that on March 26, 1998 the veteran and 
his brother filed, in person, an original claim for service 
connection for nicotine dependence and COPD and that the VA 
date stamp of May 4, 1998 is in error.  To the extent that 
February 13, 1998 is alleged to be the proper effective date, 
there are no written statements nor testimony that the VA 
Form 21-4138 which bears that date was actually filed on that 
date, rather the statements and testimony are that it was 
filed on March 26, 1998.   Thus, February 13, 1998 can not be 
the proper effective date since it is the date of receipt by 
VA, and not the date on the face of a document, that governs.  

There was an entire packet of documents received in 1998, 
together with the original claim.  Unfortunately, not all the 
documents bear stamped dates as to the date of receipt.  
However, the document on top, VA Form 21-4138 bears a date, 
written by some VA employee, of May 4, 1998, and the bottom 
document bears a stamped date, on the reverse side, of May 4, 
1998.  

However, to arrive at a date of March 26, 1998 as being the 
correct date upon which the documents were filed requires 
more than mere reliance upon the memories of the veteran and 
his brother as to the course of events.  This is because 
among the documents filed is a statement from Dr. Pollock 
bearing the typewritten date of April 14, 1998.  Clearly, 
then, if the date on that document is correct it could not 
have been filed in March 1998.  

To assume that the correct date of filing the original claim 
was March 26, 1998 is to assume that at least three errors 
occurred.  First, that the date stamped by VA (of May 4, 
1998) is in error; second, that the date of April 14, 1998 on 
Dr. Pollock's statement is in error; and, thirdly, that there 
was error on the part of the veteran (and possibly his 
brother, an attorney, who might have reviewed that packet of 
documents with him) in not noticing the reportedly incorrect 
date in April 1998 and in not correcting that date (or at 
least not making an annotation that the date in April 1998 
was incorrect).  

This line of reasoning requires the Board to go too far when 
compared with the more logical sequence of events, i.e., that 
the date of Dr. Pollock's April 14, 1998 statement is correct 
and that the claim (together with the packet of documents 
with it) were received on May 4, 1998, after the creation of 
the April 1998 medical statement.  It is this latter 
interpretation which is consistent with all the evidence on 
file.  

Accordingly, the presumption of administratively regularly is 
not rebutted and an earlier effective date for service 
connection for nicotine dependence and COPD is not warranted.  



Service Connection for Heart Disease

Under 38 C.F.R. § 3.310(a) secondary service connection 
shall be awarded when a disability "is proximately due to 
or the result of a service-connected" disorder.  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disorder also 
warrants secondary service connection, to the degree of 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).  

The final version of 38 C.F.R. § 3.300 was published on 
April 26, 2001, with an effective date of June 10, 1998, and 
provides as follows: 

Sec. 3.300  Claims based on the effects of tobacco products.
(a) For claims received by VA after June 9, 1998, 
a disability or death will not be considered 
service-connected on the basis that it resulted 
from injury or disease attributable to the 
veteran's use of tobacco products during service. 
For the purpose of this section, the term 
"tobacco products" means cigars, cigarettes, 
smokeless tobacco, pipe tobacco, and roll-your-own 
tobacco.
(b) The provisions of paragraph (a) of this 
section do not prohibit service connection if:
(1) The disability or death resulted 
from a disease or injury that is 
otherwise shown to have been incurred or 
aggravated during service.  For purposes 
of this section, "otherwise shown" 
means that the disability or death can 
be service-connected on some basis other 
than the veteran's use of tobacco 
products during service, or that the 
disability became manifest or death 
occurred during service; or
(2) The disability or death resulted 
from a disease or injury that appeared 
to the required degree of disability 
within any applicable presumptive period 
under Secs. 3.307, 3.309, 3.313, or 
3.316; or
(3) Secondary service connection is 
established for ischemic heart disease 
or other cardiovascular disease under 
Sec. 3.310(b).
(c) For claims for secondary service connection 
received by VA after June 9, 1998, a disability 
that is proximately due to or the result of an 
injury or disease previously service-connected on 
the basis that it is attributable to the veteran's 
use of tobacco products during service will not be 
service-connected under Sec. 3.310(a).

From the line of reasoning expressed in the preceding 
section, it can be seen that if the May 4, 1998 claim 
expressed an intent to claim service connection for heart 
disease that service connection for that disorder is not 
precluded (since the claim would have been filed prior to 
June 10, 1998).  

Under 38 C.F.R. § 3.155(a) (2000) an informal claim is 
"[a]ny communication or action, indicating an intent to 
apply for one or more [VA] Such informal claim must identify 
the benefit sought."  Thus, the question is whether the 
veteran reasonably identified the "benefit sought" in the 
May 1998 claim.  While the VA Form 21-4138 did not state on 
its' face that service connection was claimed for heart 
disease, the accompanying medical evidence reflects that his 
COPD was causally intertwined with his heart disease.  

Thus, read as a whole, it is the judgment of the Board that 
the veteran reasonably identified the benefit sought, i.e., 
heart disease, and since the claim was received before June 
10, 1998, the claim must be adjudicated on the merits.  

During this appeal the merits of this issue have not been 
considered by the RO but have addressed by the veteran and 
his representative.  However, in light of the favorable 
determination herein, there can be no question that the 
Board's determination on the merits is in any way 
prejudicial to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

It is not contended that the veteran's heart disease was 
incurred in or aggravated during either period of military 
service or that it manifested within one year after either 
period of service.  Accordingly, the Board will limit its' 
consideration to whether, as contended, his heart disease is 
secondary to his service-connected COPD or nicotine 
dependence.  

The medical evidence on file, reasonably and favorably 
interpreted, is to the effect that the veteran's severe COPD, 
which is now rated 100 percent disabling, caused his current 
heart disease.  While the medical documents received in May 
1998 reflect an interrelationship between the COPD and the 
heart disease, Dr. Keller stated in April 2000 that:  

Based upon my knowledge of cancer, lung disease 
and heart conditions, it is my opinion to a 
reasonable decree [sic] of medical of medical 
[sic] certainty that several of [the veteran's] 
conditions, including but not limited to his (1) 
cancer, (2) [COPD], (3) chronic restrictive 
pulmonary disorder, and (4) heart condition were 
the result of [the veteran's] nicotine 
dependence.  

This medical opinion is unrebutted and, thus, service 
connection for heart disease is warranted.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  

In reaching this decision, it is the judgment of the Board 
that, except as to the claim for service connection for heart 
disease, the preponderance of the evidence is against the 
claims and, thus, as to those claims there is no doubt to be 
resolved in favor of the veteran.  





ORDER

An effective date prior to May 4, 1998 for service connection 
for nicotine dependence is denied.  

An effective date of prior to May 4, 1998 for service 
connection for COPD is denied.  

Service connection for heart disease, claimed as secondary to 
service-connected nicotine dependence and service-connected 
COPD, is granted.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

